DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to the previous 35 USC 112(b) rejection, the examiner agrees that the amendment to claim 1, along with applicant’s arguments and the 132 declaration, are sufficient to overcome this rejection. The examiner agrees that it is now clear what is meant by “at a compression ratio of 30%”. The examiner further agrees that the changing “maximum coefficient of friction” to “maximum friction force” makes the claim clear and is supported by the original disclosure. 
	In regard to independent claim 1, JP 2003-190749 and Kawano (US 6,149,702) are considered to represent the closest prior art. The examiner agrees with applicant’s arguments (see pages 8 – 15 of the reply filed January 31, 2022) and the 132 declaration. The examiner agrees that JP ‘749 and Kawano, alone or in combination, fail to teach or suggest a filter medium with a repulsive force generated in the air filter medium when the air filter medium is compressed in a thickness direction thereof to be equal or greater than 30 kPA and equal or less than 150 kPa at a compression ratio of 30%, and at least one main surface of the air filter medium to be formed by the air-permeable support member and have a maximum friction force of 24 gf or less. 
	Claims 2 – 8 depend from claim 1 and are allowed for at least the same reason as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773